DETAILED ACTION
	This Office Action is in response to the amendment filed in the Request for Continued Examination on October 30, 2021. Claims 1 - 7, 9 - 16, 18 - 20 are presented for examination. Claims 1, 2, 4 - 8, 10 - 13, 15 - 17, 19, and 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 30, 2021 has been entered.

Response to Amendment
The amendment filed in the Request for Continued Examination on October 30, 2021 has been entered and considered by the examiner. Based on the amendment to overcome the 112 rejections, the rejections under 35 U.S.C. 112 have been withdrawn.

Response to Arguments
Applicant's arguments filed in the Request for Continued Examination on October 30, 2021 have been fully considered but they are not persuasive. 


The examiner respectfully disagrees. Based on the language indicated as allowable in the Final Rejection dated 09/23/2021 and the language in the Advisory Action and Request for Continued Examination, there was been amendments to remove language from the claim, and change the scope of the claim so much that the claims are now found to be taught by the combination of Palmer et al. (U.S. PG Pub 2015/0253829 A1) and Larson et al. (U.S. PG Pub 2007/0089446 A1), as shown below in the rejections under 35 U.S.C. 103.

In addition, the applicants argues that the references of Palmer and Larson do not teach or suggest the feature of claim 12 regarding “present on a user interface, indication of placement of the expansion modules in the areas based on the determined airflow rates and the measured actual power consumption measurement of the expansion modules. 
The examiner respectfully disagrees. As the claims have now been amended to amend out the previously indicated allowable subject matter, and after further consideration of the prior art of record, the combination of Palmer and Larson are now found to disclose the limitations as presented in claims 1 and 12.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites “determining expected power consumption based on one of vital product data of the expansion modules”, however, it is recommended that the limitation recites “determining expected power consumption based on vital product data of the expansion modules”, since there is only “vital product data” being listed in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 10, 11, 13, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (U.S. PG Pub 2015/0253829 A1), hereinafter “Palmer”, and further in view of Larson et al. (U.S. PG Pub 2007/0089446 A1), hereinafter “Larson”.

As per claim 1, Palmer discloses:
a method comprising determining airflow rates in areas available for operable connection of expansion modules within a computing device during operation of the computing device (Palmer, paragraph [0074] discloses a server rack with areas to configure and connect equipment in rack spaces/units, and paragraph [0104] discloses airflow moving through equipment of a server rack via vents to cool components in equipment, with measurement of airflow obtained by sensors. The location of equipment in a server rack is provided in steps in paragraph [0163]).

operating the computing device at a predetermined operating condition (Palmer, paragraph [0051] discloses server racks operating to perform processing and data storing functions in a temperature controlled airflow environment.)

 	Palmer does not expressly disclose:
	measuring actual power consumption of the expansion modules, wherein the actual power consumption is measured at the predetermined operating condition, and
	presenting, on a user interface, indication of placement of the expansion modules in the areas based on the determined airflow rates and the measured actual power consumption measurement of the expansion modules.

	Larson however discloses:
	measuring actual power consumption of the expansion modules, wherein the actual power consumption is measured at the predetermined operating condition (Larson, paragraphs [0056] - [0057] discloses obtaining power measurements from power monitors (indicated in [0045] as a type of power measurement device), which includes power measurements regarding servers, as well as temperature measurements, along with paragraph [0079] adding additional power information, conditions, and measurements of components from sensors.)

presenting, on a user interface, indication of placement of the expansion modules in the areas based on the determined airflow rates and the measured actual power consumption measurement of the expansion modules (Larson, paragraph [0026] discloses a unit (FRU) with communication interface, with paragraph [0056] adding the FRU storing power information, which can be combined with sensors, along with paragraph [0060] discloses monitoring airflow in computers and servers based on individual components and devices, and paragraph [0064] discloses arranging and configuring components with regards to a server in a datacenter based on airflow and temperature sensing, along with power information.)
In addition, paragraph [0045] adds a management tool that allows users or personnel of a data center to be alerted to component information of the data center, with the management tool interpreted as providing an interface for a user or personnel to access/view the information.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the airflow movement through equipment of a server rack through vents teaching of Palmer with the power measurement and the configuration of components based on airflow, temperature and power information teaching of Larson. The motivation to so would have been because Larson discloses the benefit of a thermal control technique that provides monitoring and control of airflow in computers and servers based on power and thermal characteristics of individual thermal components and devices, in order to adjust the supply of cooling air to the equipment (Larson, paragraph [0060]).

As per claim 12, Palmer discloses:
	a system comprising a computing device comprising at least one processor configured to execute program instructions to cause the computing device to (Palmer, paragraph [0050] discloses an information handling system including at least one form of processor and executable code and paragraph [0052] adds server rack elements including at least one form of processor and software.)

operate the computing device at a predetermined operating condition (Palmer, paragraph [0051] discloses server racks operating to perform processing and data storing functions in a temperature controlled airflow environment.)

determining airflow rates in areas available for operable connection of expansion modules within a computing device during operation of the computing device (Palmer, paragraph [0074] discloses a server rack with areas to configure and connect equipment in rack spaces/units, and paragraph [0104] discloses airflow moving through equipment of a server rack via vents to cool components in equipment, with measurement of airflow obtained by sensors. The location of equipment in a server rack is provided in steps in paragraph [0163]).

Palmer does not expressly disclose:
measure actual power consumption of expansion modules within the computing device during operation of the computing device, and 
present, on a user interface, placement of the expansion modules in the areas based on the determined airflow rates and the measured actual power consumption measurement of the expansion modules.

Larson however discloses:
measure actual power consumption of expansion modules within the computing device during operation of the computing device (Larson, paragraphs [0056] - [0057] discloses obtaining power measurements from power monitors (indicated in [0045] as a type of power measurement device), which includes power measurements regarding servers, as well as temperature measurements, along with paragraph [0079] adding additional power information, conditions, and measurements of components from sensors.)

present, on a user interface, placement of the expansion modules in the areas based on the determined airflow rates and the measured actual power consumption measurement of the expansion modules (Larson, paragraph [0026] discloses a unit (FRU) with communication interface, with paragraph [0056] adding the FRU storing power information, which can be combined with sensors, along with paragraph [0060] discloses monitoring airflow in computers and servers based on individual components and devices, and paragraph [0064] discloses arranging and configuring components with regards to a server in a datacenter based on airflow and temperature sensing, along with power information.)
In addition, paragraph [0045] adds a management tool that allows users or personnel of a data center to be alerted to component information of the data center, with the management tool interpreted as providing an interface for a user or personnel to access/view the information.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the airflow movement through equipment of a server rack through vents teaching of Palmer with the power measurement and the configuration of components based on airflow, temperature and power information teaching of Larson. The motivation to so would have been because Larson discloses the benefit of a thermal control technique that provides monitoring and control of airflow in computers and servers based on power and thermal characteristics of individual thermal components and devices, in order to adjust the supply of cooling air to the equipment (Larson, paragraph [0060]).

For claim 2: The combination of Palmer and Larson discloses claim 2: The method of claim 1, wherein:
determining airflow rates comprises using a sensor to measure the airflow rates (Palmer, paragraph [0104] discloses using sensors to measure airflow through equipment.)

For claim 5: The combination of Palmer and Larson discloses claim 5: The method of claim 1, wherein:
the computing device is a server (Palmer, paragraph [0104] discloses airflow measurement through the equipment of a server rack of a server.)

For claim 6: The combination of Palmer and Larson discloses claim 6: The method of claim 1, wherein:
the areas are defined within an interior of the computing device for containing respective expansion modules (Palmer, paragraph [0074] discloses space within a server rack as rack space, in which specified measurements of rack equipment mounting frames are provided.)

For claim 10: The combination of Palmer and Larson discloses claim 10: The method of claim 1, wherein:
presenting placement comprises displaying information about where to place the expansion modules within the areas (Larson, paragraph [0064] discloses arranging and configuring components with regards to the server in a data center based on the airflow and temperature sensing, along with power information, and paragraph [0159] adds the ability to visualize the server rack on a display for a positon of a leveling foot, or additional indications, interpreted to also include indication of visualization on the server rack for component locations.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the airflow movement through equipment of a server rack through vents teaching of Palmer with the power measurement and the configuration of components based on airflow, temperature and power information teaching of Larson and the additional teaching of the component locations and configurations of components regarding a server, also found in Larson. The motivation to so would have been because Larson discloses the benefit of a thermal control technique that provides monitoring and control of airflow in computers and servers based on power and thermal characteristics of individual thermal components and devices, in order to adjust the supply of cooling air to the equipment (Larson, paragraph [0060]).

For claim 11: The combination of Palmer and Larson discloses claim 11: The method of claim 1, further comprising:
storing information indicative of placement of expansion modules based on the acquired power consumption measurement of the expansion modules (Palmer, paragraph [0069] discloses service processor in the form of a rack management controller (RMC) having memory storing location information for equipment regarding a server, and paragraph [0091] discloses locations of equipment within a service rack of a data center from data provided by a RMC (rack management controller).)

For claim 16: The combination of Palmer and Larson discloses claim 16: The system of claim 12, wherein:
the at least one processor is configured to execute program instructions to cause the computing device to determine expected power consumption based on one of vital product data of the expansion modules or a measure of actual power consumption of the expansion modules (Larson, paragraph [0045] discloses using power monitors to obtain power measurements, and paragraph [0046] adds the power monitor reading power measurements to a controller to monitor and manage conditions.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the airflow movement through equipment of a server rack through vents teaching of Palmer with the power measurement and the configuration of components based on airflow, temperature and power information teaching of Larson and the additional teaching of the reading power measurements from power sensors, also found in Larson. The motivation to so would have been because Larson discloses the benefit of a thermal control technique that provides monitoring and control of airflow in computers and servers based on power and thermal characteristics of individual thermal components and devices, in order to adjust the supply of cooling air to the equipment (Larson, paragraph [0060]).

As per claims 13, 19, and 20, note the rejections of claims 2, 10 and 11 above. The instant claims 13, 19 and 20 recite substantially the same limitations as the above rejected claims 2, 10 and 11, and are therefore rejected under the same prior art teachings.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (U.S. PG Pub 2015/0253829 A1), in view of Larson et al (U.S. PG Pub 2007/0089446 A1), and further in view of Khalili et al (“Impact of Fans Location on the Cooling Efficiency of IT Servers”), hereinafter “Khalili”.

As per claim 4, the combination of Palmer and Larson discloses the method of claim 1.
	The combination of Palmer and Larson does not expressly disclose:
	wherein an expansion module comprises one of a peripheral component interconnect (PCI)-compatible expansion module, a field-programmable gate array (FPGA), a graphics processing unit (GPU), a network interface card, and a hard drive.

	Khalili however discloses:
wherein an expansion module comprises one of a peripheral component interconnect (PCI)-compatible expansion module, a field-programmable gate array (FPGA), a graphics processing unit (GPU), a network interface card, and a hard drive (Khalili, page 2 (or page 1267), right column, lines 21 - 24 discloses space in a server for adding various ports, PCI cards, and multiple hard drives, and page 3, (or page 1268), left column, lines 6 - 9 adds a plurality of bays in the server, with one housing a hard drive and the others only contain fillers.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the airflow movement through equipment of a server rack through vents teaching of Palmer and the power measurement and the configuration of components based on airflow, temperature and power information teaching of Larson with the teaching of the PCI and hard drive along with additional bays teaching of Khalili. The motivation to so would have been because Khalili discloses the benefit of a CFD model to investigate the benefits of moving the fan regarding airflow circulation, in which moving the fan provides the advantage of eliminating internal recirculation in the server (Khalili, page 8 (or page 1273), left column, lines 6 - 10).

As per claim 15, note the rejections of claim 4 above. The instant claim 15 recites substantially the same limitations as the above rejected claim 4, and is therefore rejected under the same prior art teachings.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (U.S. PG Pub 2015/0253829 A1), in view of Larson et al (U.S. PG Pub 2007/0089446 A1), and further in view of Cho et al. (“Evaluation of Air Distribution System’s Airflow Performance for Cooling Energy Savings in High-Density Data Centers”), hereinafter “Cho”.

As per claim 7, the combination of Palmer and Larson discloses the method of claim 1.
The combination of Palmer and Larson does not expressly disclose:
determining expected power consumption based on one of vital product data of the expansion modules
	and wherein presenting placement comprises presenting placement of the expansion modules in the areas based on the determined expected power consumption.

	Cho however discloses:
 of the expansion modules (Cho, page 274, right column, lines 7 - 9 discloses a table (Table 5) which shows the requirement for a cooling requirements based on the power requirement of the rack provided, as well as the power requirement of an individual server.)

	and wherein presenting placement comprises presenting placement of the expansion modules in the areas based on the determined expected power consumption (Cho, page 274, right column, lines 3 - 7 discloses the provided power requirement of the rack, and the amount of servers to obtain the total capacity for power, and its configuration with regards to FIG. 6 and Table 5, for the cooling system requirements based on the power requirement of the rack.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the airflow movement through equipment of a server rack through vents teaching of Palmer with the power measurement and the configuration of components based on airflow, temperature and power information teaching of Larson with the power requirement of a rack and individual servers for a cooling system as taught in Cho. The motivation to so would have been because Cho discloses the benefit of evaluating the airflow and cooling efficiency regarding servers and racks to reduce the energy cost of operation (Cho, page 279, right column, lines 4 - 6.)

Allowable Subject Matter
Claims 3, 9, 14, and 18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the rejections under 35 U.S.C. 112 (a) and (b) for claims 14, 17, and 18.

For claims 1 and 12: The prior art of Palmer et al. (U.S. PG Pub 2015/0253829 A1) discloses a rack management controller obtaining information for equipment of a server rack, and airflow through the equipment of the server rack, measured by sensors as well as configure and connect equipment in racks. Larson et al (U.S. PG Pub 2007/0089446 A1) discloses power measurements regarding servers and arranging and configuring components based on airflow, temperature sensing and power information. In addition, Zhang et al. (“Air Flow Modeling and Analysis for Thermal Management in Functional Burn-In Systems”) discloses a simulation model of server racks with different fan arrangements. 
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 3, wherein the areas available for operable connection includes a first area and a second area,
wherein the expansion modules include a first expansion module and a second expansion module, the first expansion module having a higher expected power consumption than the second expansion module, 
wherein determining airflow rates comprises determining that the first area has an airflow rate higher than the second area, and 
wherein presenting placement of the expansion modules comprises indicating that the first expansion module and the second expansion module are to be placed in the first area and the second area, respectively.

Claim 9. The method of claim 1, wherein acquiring the power consumption measurement comprises 
operating the computing device at a predetermined operating condition, 
wherein acquiring the power consumption measurement comprises measuring actual power consumption of the expansion modules in a first arrangement within the areas during operation of the computing device, and
further comprising determining a second arrangement of the expansion modules within the areas based on the measured actual power consumption and the determined airflow rates, 
wherein presenting placement comprises presenting indication of the second arrangement of the expansion modules.

	Claim 14 wherein the areas available for operable connection includes a first area and a second area,
wherein the expansion modules include a first expansion module and a second expansion module, the first expansion module having a higher expected power consumption than the second expansion module, 

wherein the user interface is configured to indicate that the first expansion module and the second expansion module are to be placed in the first area and the second area, respectively.	

	Claim 18, wherein the expansion module manager is configured to: 
operate the computing device at a predetermined operating condition; 
measure actual power consumption of the expansion modules in a first arrangement within the areas during operation of the computing device; and 
determine a second arrangement of the expansion modules within the areas based on the measured actual power consumption and the determined airflow rates, and 
wherein the user interface is configured to present indication of the second arrangement of the expansion modules.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
November 4, 2021